TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00567-CV


    One Thousand Dollars in U.S. Currency and 1999 Red Chevy Tahoe - Licence Plate
                  FXLI562, VIN # GNEC13R6XJ368854, Appellant

                                                 v.

                                  The State of Texas, Appellee




               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        NO. C2017-08798, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on November 22, 2019. On January 7, 2020,

this Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by January 17, 2020, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Prosecution

Filed: February 21, 2020